Citation Nr: 0300649	
Decision Date: 01/13/03    Archive Date: 01/28/03

DOCKET NO.  02-01 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective earlier date than December 2, 
1997, for the award of service connection for post-
traumatic stress disorder (PTSD)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to 
November 1970.  

This matter came before the Board of Veterans' Appeals 
(Board) from a September 1999 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New 
Orleans, Louisiana that established service connection for 
PTSD.  The veteran perfected an appeal with respect to the 
effective date assigned for the establishment of service 
connection for this disorder.  A hearing was held before 
the undersigned member of the Board at the RO in August 
2002. 

The veteran has also perfected an appeal of an August 2001 
decision by the RO that there was no evidence of clear and 
unmistakable error in a January 2, 1985, rating decision 
which denied a claim of entitlement to service connection 
for PTSD.  Given the favorable action below regarding the 
earlier effective date issue, however, this clear and 
unmistakable error claim is moot.


FINDINGS OF FACT

1.  On February 1, 1984, the RO received a claim of 
entitlement to service connection for PTSD.

2.  The RO denied service connection for PTSD in a January 
1985 rating decision; in decision letters dated in March 
1988 and January 1990; and, by a decision dated in July 
1993.  

3.  On December 2, 1997, the RO received from the veteran 
a request to reopen the claim for service connection for 
PTSD.

4.  In January 1999, the RO received service department 
records tending to show, generally, that the veteran 
engaged in combat with the enemy while serving in the 
Republic of Vietnam in conjunction with his duties as a 
helicopter door gunner. 

5.  By a rating decision, dated in September 1999, the RO 
established service connection for PTSD, effective from 
December 2, 1997, on the basis, primarily, of the service 
department records obtained in January 1999 that tended to 
verify the veteran's combat service in the Republic of 
Vietnam.


CONCLUSION OF LAW

The criteria for an effective date of February 4, 1984, 
for the award of service connection for PTSD, have been 
met.  38 U.S.C.A. §§ 5107, 5110(a), (b)(1) (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.1(p), 3.156(c), 3.160(b), 
3.400(b)(2),(q)(2) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board observes that during the course of this appeal, 
the VCAA (and implementing regulations) was enacted and 
essentially eliminated the requirement that a claimant 
submit evidence of a well-grounded claim, and provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d) (2002)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2001); 38 C.F.R. 
§ 3.159(b) (2002).

The record reflects that the veteran was provided with a 
statement of the case in January 2002 which provided that 
veteran with the new law and essentially what evidence was 
needed to substantiate his claim.  In any event, it is 
noted that earlier effective date claims, such as the one 
before the Board in the decision below, generally involve 
a determination as to when a claim was received or when 
entitlement to certain benefits arose.  The relevant 
evidence to review is already of record, and the veteran 
does not claim otherwise.

Therefore, the veteran has been advised of the evidence 
necessary to substantiate his claims and evidence relevant 
to the claims has been properly developed.  As such, there 
is no further action to be undertaken to comply with the 
provisions of the VCAA or implementing regulations.  
Accordingly, adjudication of the claim at this juncture 
may go forward because it poses no risk of prejudice to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993).


II.  Earlier Effective Date

In analyzing the veteran's claim for an effective date 
earlier than December 2, 1997, for an award of service 
connection for PTSD, the Board notes that under the 
provisions of 38 U.S.C.A. § 5110, except as otherwise 
provided, the effective date of an award based on an 
original claim, a claim reopened after final adjudication, 
or a claim for increase, of compensation "shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 1991 & Supp. 2002).  This 
statutory provision is implemented by regulations which 
provide that, except as otherwise provided, the effective 
date of an evaluation and award of compensation based on 
an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) explained, in Spencer v. Brown, 4 Vet. App. 283 
(1993), that

where the claim is reopened on the 
basis of new and material evidence from 
service department reports, VA has 
consistently treated it as a true 
'reopening' of the original claim and a 
review of the former disposition in 
light of the service department reports 
which are considered to have been lost 
or mislaid, and the award of benefits 
is made retroactive to the date of the 
original claim.  See 38 C.F.R. 
§ 3.400(q)(2) []; VA G.C. Digested 
Opinion, July 17, 1984 (stating that 
§ 3.400(q)(2) reflects 'a long-standing 
VA policy treating supplemental service 
department records correcting prior 
erroneous reports as providing a basis 
for an award for benefits based on the 
veteran's original claim . . . .) 
(original emphasis).

Spencer v. Brown, 4 Vet. App. at 293.  

Although there may be a prior RO final decision, 38 C.F.R. 
§ 3.156(c) provides that where new and material evidence 
consists of a supplemental report from the service 
department, received before or after the decision has 
become final, the former disposition will be reconsidered.  
This regulatory language contemplates that official 
service department records which presumably had been 
misplaced have been located and forwarded to VA.  Where 
such records clearly support the assignment of a rating 
over a part or the entire period of time, a retroactive 
evaluation will be assigned accordingly except as it may 
be affected by the filing date of the original claim.

Further, 38 C.F.R. § 3.400(q)(2) provides that where new 
and material evidence consists of service department 
records (since it is considered these records were lost or 
misplaced) the effective date will be assigned to agree 
with the evaluation or date of receipt of the claim on 
which the prior evaluation was made, whichever is later, 
subject to rule on original claims filed within one year 
after separation from service.  On claims for direct 
service connection the effective date is the day following 
separation from active service or date entitlement arose 
if claim is received within 1 year after separation from 
service; otherwise, date of receipt of claim, or date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(b)(1) (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.400(b)(2) (2002).

A claim may be either a formal or informal written 
communication "requesting a determination of entitlement, 
or evidencing a belief of entitlement, to a benefit."  
38 C.F.R. § 3.1(p) (2002).  An original claim is an 
initial formal application on a form prescribed by the 
Secretary.  38 C.F.R. § 3.160(b) (2002).  A specific claim 
in the form prescribed by the Secretary must be filed in 
order for benefits to be paid to any individual under the 
laws administered by VA.  38 C.F.R. § 3.151(a) (2002); see 
also 38 U.S.C.A. § 5101(a) (West 1991 & West Supp. 2002).

A review of the record reflects that an original claim of 
entitlement to service connection for PTSD was received on 
February 1, 1984, and that the RO denied this claim in a 
January 1985 decision.  Subsequent claims of entitlement 
to service connection for this disorder were denied by the 
RO by decision letters dated in March 1988 and January 
1990, and by decisions dated in July 1993 and September 
1998.  After each such action, the veteran was provided 
with appropriate appellate rights, but did note file an 
appeal.  As timely appeals of these adverse actions were 
not submitted, the Board concludes that they are final 
based on the evidence then of record.  38 U.S.C.A. § 7105 
(West 1991 Supp. 2002); 38 C.F.R. § 3.104(c) (2002).

In the currently appealed September 1999 rating decision, 
the RO essentially reopened the claim of service 
connection for PTSD, and granted service connection for 
the disorder based largely on service department records 
showing evidence of the veteran's service in the Republic 
of Vietnam and tending to indicate that he engaged in 
combat with the enemy while there in conjunction with his 
duties as a helicopter door gunner.  Since the claim was 
reopened and granted on the basis of service department 
records that were not of record at the time of the 
original denial, the effective date for the award of 
service connection for PTSD should have been based on the 
date of receipt of the original claim, or February 1, 
1984.  See 38 C.F.R. §§ 3.156(c), 3.400(q)(2).  Because 
the record does not reflect any earlier communication from 
the veteran, which may be construed as a claim for a 
psychiatric disorder, and because the veteran first 
initiated a claim for PTSD in February 1984, which is more 
than a year following his date of separation from service, 
February 1, 1984, is the earliest date which may be 
assigned for the award of service connection for PTSD.  
Id; see also 38 U.S.C.A. § 5110(a), (b)(1) (West 1991 & 
Supp. 2002).  To this extent, the appeal is granted.


ORDER

An effective date of February 1, 1984, for the award of 
service connection for PTSD is granted, subject to the 
provisions governing the award of monetary benefits.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

